Citation Nr: 1312005	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-48 166	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for an anxiety disorder.

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from September 1955 to May 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Manchester, New Hampshire, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination was conducted in December 2009.  The most recent VA treatment records are dated from January 2010 through September 2010.  These records include a February 2010 treatment note that shows the Veteran believed his anxiety and depression were becoming worse and provided examples of increasing symptomatology.

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In this case, given that the Veteran's most recent VA examination is over three years old, that the most recent medical evidence is over two years old, and that the Veteran expressed a belief that his condition was worsening only months after the most recent examination, the Board finds that the Veteran should be scheduled for a new VA examination in order to determine the current severity of his service connected anxiety disorder.  

Furthermore, the most recent treatment record shows that the Veteran was to continue to receive supportive therapy.  In view of evidence that indicates the Veteran has been in receipt of ongoing treatment on a regular basis, his current treatment records should also be obtained for the record.  38 C.F.R. § 3.159(c) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertaining to the Veteran's VA treatment for anxiety disorder from September 2010 to the present.  

2.  After the records requested above have been received, schedule the Veteran for a VA examination to evaluate the severity of his anxiety disorder.  All indicated tests and studies should be conducted.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should describe the impact of the service connected psychiatric disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner should also answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected psychiatric disability would be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide reasons for this opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


